Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 1 of 50




        Strzok v. Barr, No. 1:19-CV-2367-ABJ




                      Exhibit B
              Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 2 of 50
            fhl 161
Chat with




                                  Tuesday, December 12, 2017
        (13) (0


            Hi Sarah, Lachlan at the Daily Beast. Betsy suggested I touch base
            about the document preview tonight? Just wanted to get ❑n your
            radar. lachlan.markay©thedailybeast.com




                                                  Page 1
              Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 3 of 50

Chat with (b) (6)




                                   Tuesday, December 12. 2017
           b) (6)

           Hi Sarah it's Jessica from the WSJ. Del asked me to head to the              10:09 PM

           DOJ for an update. Can I get escorted?
                                                                                   Me

                    I can't escort at this point. Folks are wrapping and I can't be     10:10 PM
                    outside for that long.

          (b) (6)
           Is there any other way to d❑ it?                                             10:10 PM

                                                                                   Me

                                          5 committees on the hill have this stuff      10:10 PM

          (b) (6)

           I can be there in a short while                                              10:10 PM


          (b) (6)
           is there anyone else that can get me inside?                                 10:11 PM


                                                                                   Me

                                                            Not at this point. Sorry.   10:12 PM




                                                   Page 1
  Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 4 of 50


Ok will try to find a replacement, thanks all the same        10:13 PM




                                     Page 2
             Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 5 of 50

8QJ[ ^R[Q 6TN_ BONROONY




       Nonresponsive Records




                                          BJPN ,
          Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 6 of 50
   onrespangive Records




                           Tuesday. December 12. 2017
I onxesponsive Records




      Alex Pfeiffer

       Hey whets uo                                                   8:46 PM




                                           Page 7
        Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 7 of 50
    Alex Pfeiffer

     *up                                                                         8:46 PM


    Alex Pfeiffer

     responding to ur call                                                       8:46 PM


                             Weanesday, December 13, 2017
    Alex Pfeiffer
                                                                                 10:08 AM
     Assuming last night's call was about Strzok?
                                                                       Me

           Yes sorry--turned out only some outlets have nighttime access.        10:10AM
           Annoying!
                                                                            -.         111111




-                                                                  11111M1111411




                                              Page 8
            Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 8 of 50

Chat with Brent kendall




                                Tuesday, December 12, 2017
         Brent kendall

         Hi Sarah it's Brent kendall from the Wall Street Journal. I'm on my
         way over t❑ take a look at these documents. But I wanted to make          10:24 PM

         sure how long you were going to be there. Thanks. I have a hard
         pass.
                                                                              Me

           I'll be here for another 30 minutes for sure. Beyond that, I hope to    10:26 PM
           leave at 11. I've been up since 4:)
         Brent kendall

          Thanks. I'm sure it's been a super long day. I'm driving now from        10:27 PM
          Silver Spring. Google says I will be there before 11.
                                                                              Me

                                    The issue is you can't take them with you      10:27 PM

                                                                              Me

                                                   You have to read them here      10:27 PM

                                                                              Me

                                                               And take notes      10:27 PM




                                                Page 1
   Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 9 of 50
Brent kende

 Well if I am able to just take a quick look and at least confirm a few   10:39 PM
 of the texts then I can feed to Aruba who is already writing. thanks
Brent kendall

 Excuse the grammar I am dictating text while driving thanks              10:39 PM


                                                                     Me

                                                  Not a problem at all    10:39 PM




                                       Page 2
           Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 10 of 50

:RK\ _S\R :RKZUSO EK^KQO




      Nonresponsive Records




                                         CKQO -
  Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 11 of 50




                      Wednesday, December 13, 2017
Charlie Savage

Sarah Given RR testimony, can you please say who decided to
put ❑ut the texts yesterday and why? did he know/authorize? If
there is anything else ❑OJ is saying about the matter, can you
please send it to me? Thanks!
                                                                    Me

                                         He just said the IG approved    1.03 PM


Charlie Savage

I am in cab with Katie bc we are worried about missing the window
for her to submit credential paperwork so not watching hearing.
He said IG approved giving the stuff to the press specifically? I was
asked to get Main Justice explanation for that in particular.
                                                                    Me

  Off the record: I bent over backwards to include NYT including
  standing in 20 degree weather bc the person you sent didn't have
  a badge. The IG approved it. Lawyers and ethics officials approved
  it But not to worry. We will note the press doesn't want access to     1.14 PM
  information that we provide to congress and isn't subject to any
  withholding exemption. This is unreal to me after how much grief
  I've gotten from media of everything we haven't been able to
  make available.
                                                                    Me

        Ian has a statement. You can work through him from now on.       1:14 PM


Charlie Savage

I understand where you are coming from and objected. They said
bc RR confirmed it was a question we had to ask. (I am not even
writing the story.)




                                      Page 23
         Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 12 of 50
                                                                          Me

        OTR again: yep, and it will never happen again. Bc I was the one
        who jumped through all those hoops to ensure it could be release
        legally and ethically. Next time I won't bother. I'll go home before        1:28 PM

        midnight, get to eat dinner, and get more than 4 hours of sleep.
        And you guys will never know the difference.
                                                                               _4
                                                                          Me

         I was working from 4am to midnight yesterday. Why would I ever
         bother to do this again when my boss and I are both better off             1:29 PM

         keeping press in the dark?
                                                                               _4
                                                                          Me




    [  That's the end of my rant. But you and the other beat reporters can
       expect a very different relationship w the department.
Not Responsive Records
                                                                                    1:29 PM




                                           Page 24
             Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 13 of 50

:TM^ aU^T ;QW IUWN_\




   Nonresponsive Records




                                           DMSQ -
      Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 14 of 50
Nonresponsive Records




                        0<6;52=" -646936: $%" %#$)
Nonresponsive Records




                                       37=; &(
    Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 15 of 50




L-Jel

 How rate can we send the someone ?                               10:06 PM

Del Wilbur

 We send someone?                                                 10:06 PM

                                                             Me

                          It would have to be someone w a badge   10:07 PM

Del Wilbur

 How late? Where do they go?                                      10:08 PM




                                  Page 17
  Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 16 of 50
                                                                       Me

             10th street entrance. I'll be here for another 30 minutes.      10:09 PM

Del Wilbur

 Brent Kendall is going if you want to leave the texts somewhere he          10:20 PM
 can find them
                                                                        me

                                                           Can't d❑ that     10:20 PM

                                                                       Me

                                         I'll have t❑ stay here with him     10:20 PM

Del Wilbur

 Ah. Ok                                                                      10:20 PM

                                                                       Me

                                     Can't take it or take pictures of it    10:21 PM

Dei Wilbur

 Sorry. Ah                                                                   10:21 PM


                       Wednesday, December 13, 2017
Del Wilbur

 Thanks s❑ much for your help last night. Much appreciated. Sorry            8:22 AM

 for my Paper's chaotic approach to it
                                                                       Me

                                                                No prob      8:28 AM

Del WrWur

 Left you some caffeine on your desk be of the late night, but then
 realized you are probably on the hill...00ps. I only watched it on          2:32 PM

 cspan.
                                                                       Me

 Aww. That's really really kind of you. I feel pretty burned by
 everything that happened this morning w stories about how I                 2:37 PM
 probably violated the law ❑r something silly, but I guess I just need
 to get over it.
❑el Wilbur

 How did you do that?                                                        2:37 PM




                                       Page 18
        Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 17 of 50
      ❑el Wilbur

      I thought I saw something about it but assumed it was a reporter
      pissed they didn't get the info
     Del Wilbur

        feel like Obama Doj would sometimes let us see documents that
       were sent to congress, too. I have a vague recollection of that. But I
       bet others in the press carp would recall it. Some have real
       memories for that kind of thing.
      ❑el Wilbur

       Weip, feel free to enjoy it. Once you get back, you can nuke it. I        2:39 PM
       like that 350 coffee place
     Del VV[Ibu(

      Can we get the texts now that they have been made public by                2:45 PM
      congress?
                                                                            Me

           Anyone from congress is and has been welcome to give you the          3:01 PM
           texts
-onrespentsrve Records




                                                                                           ii



                                            Page 19
           Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 18 of 50

9QJ[ ^R[Q ;YRL D\LSNY




      Nonresponsive Records




                                         AJPN ,
        Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 19 of 50
\Druz'- 'cui;t1 C




                                Tuesday, ❑ecember 12, 2017
     Eric Tucke•
                                                                                      8:05 PM
      Can you give any more clarity as to what we're looking at?
     Eric Tuck€

      Is the DAG recusing?                                                            8:05 PM


                                                                                 Me

                                                No. It's responsive to congress.      8:06 PM


     EriC Tucke

      Thanks very much. Related to unmasking?                                         8:11 PM


                                                                                 Me

                                                             Please stop guessing     8:11 PM


     Eric Tucke •

      Last question: this isn't an exclusive for AP, is it? Like, others are          8:18 PM
      going t❑ be there as well, right?
     Eric Tucker

      Or is this just us                                                              8:18 PM


                                                                                 Me

                                                             Correct. Not just you.   8:18 PM

onnspollSiVe ketorth
                    -
                        -
                            -
                                               Page 22
          Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 20 of 50

Chat with Ian & Alan




                                Wednesday, December 13, 2017


              Hi Sarah and Ian, it's Alan from US News. I know you're           10:13AM
              probably following - or with - Rosenstein this morning.
              Would you mind calling when you have a moment?


                                           I'm at the hearing. Happy to text.   10:14AM


             Alan

              Wanted to touch base on the Strzok texts that were shared         10:113AM
              yesterday.
                                                                           Me

                                     You bet. Let me know what you need.        10:57 AM




                                             Page 1
            Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 21 of 50

8RK\ _S\R >KTO ;SL[XW




      Nonresponsive Records




                                          CKQO ,
        Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 22 of 50
Nonresponsive Records




                          3@8?74A" .868;58> $%" %#$*
Nonresponsive Records




                                         /4:8 &%
      Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 23 of 50
Nonresponsive Records




                                   .286 &%
        Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 24 of 50
Nonresponsive Records




                                     .397 &%
        Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 25 of 50
Nonresponsive Records




                                     /4:8 %$
  Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 26 of 50




                                                                    Me

                           Plan on coming back to doj a little after 8     7:00 PM


Jake Gibson

I'm long gone                                                              7:00 PM


Jake Gibson

U all right?                                                               7:00 PM


                                                                    rvle

                                      Who from fox wants to come?          7:00 PM


                                                                    Me

 Can't talk now. And it's just a standby for the moment. Will provide      7:02 PM
 more clarity when I can.
Jake Gibson

Can u call me?                                                             7:02 PM


Jake Gibson

Are u talking about doing something tonight??                              7:02 PM




                                     Page 76
    Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 27 of 50
Jake Gibson

You mean to do an on cam interview tonight? I'd be happy to
come back for that. But need to know if it's a go, so I can get a         7:07 PM

crew
                                                                     Me

                                                No. Nothing on camera.    7:08 PM

                                                                     Me

                                         This would be an info dump       7:08 PM


Jake Gibson

Oh... understood                                                          7:08 PM




Copy                                                                      7:08 PM

Jake Gibson

Lemme know and I will book it a ckt                                       7:09 PM

Jake Gibson

Takes me like 30 mins door to door                                        7:09 PM

Jake Gibson
                                                                          7:29 PM
Can u talk anytime soon?
                                                                     Me

                                                         Head this way    7:44 PM


Jake Gibson

What's going ❑n? What time? All Beat reporters?                           7:45 PM




                                                          Not all beats   7:46 PM


Jake Gibson

K                                                                         7:53 PM

Jake Gibson

❑n way                                                                    7:53 PM

Jake Gibson

Almost there                                                              8:27 PM

Jake Gibson

10   mins                                                                 8:27 PM




                                      Page 77
Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 28 of 50


                                               You're fine   8:29 PM




                             Page 78
            Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 29 of 50

:SL^ aT^S ?ZSY EZMP\^]




     Nonresponsive Records




                                          DLRP -
      Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 30 of 50
                          Tuesday, December 12, 2017
tift_mvIsnivl.mswit




   John Roberts

    Hey...what's going on there tonight?                           8:41 PM




                                           Page 7
            Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 31 of 50

Chat with Julia Edwards Ainsley




      oruesponizive Records




                                 Tuesday, December 12, 2017
         Julia Edwards Ainslev
                                                                                  7.51 PM
          You said tonight, right?
                                                                             Me

                                                 Yes. 830. ❑ocuments to review.   7:51 PM




                                                 Page 1
  Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 32 of 50
                                                                      Me

                                                       Nothing on camera   7:51 PM

Julia Edwards Ainsley

Ok. I'm coming                                                             7:57 PM


                        Wednesday, December 13, 2017
Julia Edwards Ainsle.

Hey thanks again for giving us all a heads up last night. It was a         4:50 PM

very smooth roll ❑ut --Julia Ainsley NBC




                                         Page 2
            Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 33 of 50

;SL] `T]S APVVb ;YSPX




     Nonresponsive Records




                                          ELRP .
      Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 34 of 50
 onre5poniave Record




                            Tuesday. December 12.2017
    Kelly Cohen
                                                                       8:29 PM
     be there in 17 minutes !


                                                          No probl     8:29 PM

    Kelly Cohen

     I'm outside and can't get in! so cold!                            8:41 PM




                                                        16th street?   8:42 PM

    Kelly Cohen

     yes                                                               8:42 PM

lonresixinswe Ream




                                              Page 3
            Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 35 of 50

;VO` cW`V COa^O BO^^S``




      Nonresponsive Records




                                          GOUS .
       Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 36 of 50
Nonresponsive Records




                         1;6952<" ,6467368 $%" %#$'
Nonresponsive Records




                                        27=; +*
   Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 37 of 50




                                                                    Me

                           Plan on coming back to doj a little after 8   6:59 PM


Laura Jarrett

 Got it, here now. You upstairs?                                         7:01 PM

                                                                    Me

                              Yeah. I'll come down in a bit hopefully.   7:01 PM


Laura Jarrett

 sounds good, let me know                                                7:01 PM




                                     Page 55
           Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 38 of 50

:QJ] `R]Q @J]] HJYX]X\Tb




     Nonresponsive Records




                                         CJPN -
     Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 39 of 50
ouresponsive Records




                         Tuesday, December 12, 2017
  Matt Zapoto s

   You're gonna get Devlin instead of me (I'm technically on vacation    8:04 PM
   today but am in DC).
                                                                    Me

                                                             No prob!    8:06 PM




                                        Page 50
           Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 40 of 50

;UNa dVaU BVXR ARcV[R




      Nonresponsive Records




                                         ENTR .
      Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 41 of 50
Nonresponsive Records




                        0<5;41>" -535825: $%" %#$*
Nonresponsive Records




                                       7;A? &&
  Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 42 of 50




                                                                      Me

                                 Can u come to office tonight at 830?      7:45 PM


Mike Levine

I can make it there at 9. Is that ok?                                      8:01 PM




                                                          Yep no prob      8:01 PM


Mike Levine

Cool      thanks                                                           8:01 PM


Mike Le

Thanks for making all that happen.                                         10:13 PM


                                                                      Me

                                                  You bet. It's my job:)   10:13 PM




                                        Page 23
  Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 43 of 50
Mike Levine

Ha true. Have a good night                                                 10:14 PM


Mike Levine

Hi, do you know the date of the first earliest text message?               11:09 PM


                                                                      Me

                                                               8/16/15     11:10 PM


Mike Levine

Thanks                                                                     11:10 PM


                       Wednesday, December 13, 2017


Hey, apparently NBC reported that the texts were released by DOJ.          7:42 AM
My folks wanted me to check to see if we can say that too, or still
case that can't mention DOJ?
                                                                      Me

 No she said released by doj to the hill, which is true, if you read the   7:43 AM
 story
Mike Levine

Gotcha thanks                                                              7:45 AM




                                       Page 24
            Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 44 of 50

8MFW ZNWM ?FXPF @JNI




     Nonresponsive Records




                                          ?FLJ +
    Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 45 of 50
       ;   ilizcards




                       Tuesday. December 12. 2017
ouresponsive Recant.




 Paula Reid

  Any update? I am using this suspense as an excuse not to go to   6:34 PM
  the gym.




                                      Page 21
   Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 46 of 50
                                                                          Me

         Ha. Yeah no lid yet. I may ask y'all to come here after 8 if that     6:34 PM
         helps. If not, it'll just be a phone call.
Paula Red

❑k. Thank you. Will keep my calendar ❑pen.                                     6:35 PM




                                                              Be here at 830   7:48 PM


Paula Reic'

 Which entrance works this time of day?                                        7:49 PM


                                                                          Me

              The 10th street ❑ne and you go through the car entrance?         7:59 PM


 aula Reid

 Cool. Tks                                                                     8:00 PM


                         i.^•!edresday.   Decemter 13. 2017
Paula Rev_

It seems you have had a s -t day, but I have a prime parallel                  7:51 PM

example for you if you need precedent to defend last night.




                                               Page 22
             Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 47 of 50

Chat with Pete Williams




     IF   iicative Material




                                  Tuesday. December 12, 2017
                                                                           Me
                                                                                7:45 PM
                              Can u or send someone to office tonight at 830?
          is iThre   ;dent;




                                                 Page 1
            Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 48 of 50

9RK] `S]R EK[KR ?bWMR




     Nonresponsive Records




                                          CKQO ,
  Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 49 of 50




                     Wednesday necember 13, 2017
Sarah Lynch

Hey. How come no one told me that the texts would be at doj           9:42 AM

yesterday??
Sarah Lynch

Sarah - I am coming by later but I really hope we can avoid this in   9:51 AM
the future




                                     Page 3
  Case 1:19-cv-02367-ABJ Document 36-4 Filed 12/30/19 Page 50 of 50
                                                                  Me

     ❑versight on my part. I tried to get the outlets with overnight
     access and you're right that Rueters does but for some reason I   10:11 AM

     thought it didn't.
Sarah Lynch

Julia Harte might come by for me later. I think her hearing with end   10:11 AM
before Rod's.
Sarah Lynch

In future clef loop me in. We have 24 hour staffing around the         10:12AM
globe




                                     Page 4
